UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2376


MARTY A. SONS; KITTY G. HYATT,

                Plaintiffs - Appellants,

          v.

JUDGE   PHILIP  TROMPETER,  individually;   COMMONWEALTH  OF
VIRGINIA, his employer; COMMONWEALTH OF VIRGINIA; ROANOKE
COUNTY, VIRGINIA; ROANOKE COUNTY DEPARTMENT OF SOCIAL
SERVICES, and their employees; MELVIN E. WILLIAMS, Attorney;
FICTITIOUS DEFENDANTS A THROUGH E, whose names are unknown
to plaintiffs at this time but will be added upon discovery
of same,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:12-cv-00448-JPJ-PMS)


Submitted:   February 28, 2013             Decided:   March 8, 2013


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marty A. Sons; Kitty G. Hyatt, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marty A. Sons and Kitty G. Hyatt appeal the district

court’s   order   dismissing    their    civil   complaint   as   frivolous

under 28 U.S.C. § 1915 (2006).          We have reviewed the record and

find no reversible error.       Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.         Sons v. Trompeter, No. 7:12-cv-00448-

JPJ-PMS (W.D. Va. Oct. 2, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                    2